Citation Nr: 0941882	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury (a left arm disability).

2.  Entitlement to service connection for cervical and 
thoracolumbar spine disability (neck and back disability).

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to 
February 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2008, the Veteran appeared before the undersigned at 
the RO for a hearing.  A transcript has been associated with 
the claims file.

The Board notes that the Veteran withdrew his claim for 
service connection for a shoulder condition at the May 2008 
hearing.  Furthermore, in a statement received in November 
2006, the Veteran's representative expressly indicated that a 
claim of service connection for posttraumatic stress disorder 
(PTSD) was not being raised.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The issue of service connection for residuals of a left arm 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The credible lay and medical evidence does not show that 
any current disability of the cervical and thoracolumbar 
spines was manifest in service, that arthritis was manifest 
to a compensable degree in the first postservice year, or 
that any current disability is related to active service.

2.  The credible lay and medical evidence does not show that 
any current disability of arthritis was manifest in service, 
was manifest to a compensable degree in the first postservice 
year, or is related to active service.

3.  The credible lay and medical evidence does not show that 
the Veteran's pes planus, which pre-existed service, was 
aggravated during service.

4.  The credible lay and medical evidence does not show that 
any currently diagnosed acquired psychiatric disability was 
manifest in service, that a psychosis was manifest to a 
compensable degree in the first postservice year, or that any 
currently diagnosed acquired psychiatric disorder is related 
to active service.


CONCLUSIONS OF LAW

1.  Disability of the cervical and thoracolumbar spines was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2009).

2.  Arthritis was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2009).

3.  Service connection for flat feet is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2009).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis and psychosis, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See also Davidson v. 
Shinseki, -- F.3d --, WL 2914339 (C.A.Fed).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

At the outset, the Board notes that the Veteran has submitted 
a indistinct claim stylized as "arthritis."  At his hearing 
in May 2008, the Veteran clarified that he was primarily 
seeking service connection for arthritis of the wrists and 
ankles.  Notably, a final RO rating decision in January 2003 
denied service connection claims for right and left ankle 
conditions.  The rating action does not specifically address 
an "arthritis" diagnosis.  The Board, therefore, will treat 
the "arthritis" claim as a new claim for jurisdictional 
purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).

The Board further notes that the RO has certified for appeal 
an issue of service connection for lumbar spine disability (a 
back disability).  On review of the Veteran's allegations and 
recent treatment records, the record reflects treatment for 
disability involving the thoracic spine and the Veteran 
claims "upper back" pain related to service.  Thus, the 
Veteran appears to be seeking service connection for a 
thoracic spine disability.  For VA purposes, the 
thoracolumbar spine is deemed a single spinal segment.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  Accordingly, the Board has rephrased 
this issue on the title page.

The Veteran's June 1987 enlistment examination noted the 
presence of severe, asymptomatic pes planus.  In August 1987, 
the Naval Medical Command approved a waiver of physical 
standards for this disability.  Thus, the presumption of 
soundness attaches to the pes planus (flat feet) claim.  
38 U.S.C.A. § 1111.

The Veteran's service treatment records (STRs) do not reflect 
any treatment for symptoms involving the feet, wrists, 
ankles, lumbar spine or the cervical spine.  There was also 
no treatment for psychiatric symptoms.  Notably, the record 
does reveal treatment for other problems (for example, being 
overweight), clearly indicating that if the Veteran did have 
a problem with these disabilities, the Board would have a 
record of this treatment, facts that provide evidence against 
this claim.

On reports of medical history in November 1988 and June 1990, 
the Veteran denied a history of nervousness and painful 
joints, providing evidence at that time against his own 
claims today.

In November 1990, the Veteran was seen for injury to his left 
arm, wherein he reportedly fell down a ladder with the left 
upper arm becoming caught on the ladder.  The Veteran's 
symptoms involved swelling and ecchymosis in the left arm 
resulting in a residual hematoma mass that caused tenderness 
and paresthesia symptoms.  

On a report of medical history dated December 1990, the 
Veteran denied a history of swollen or painful joints.

A February 1991 orthopedic consultation noted the Veteran's 
report of occasional tenderness in the injured left arm area.  
The examiner provided an impression of status post blunt 
trauma of the left arm with "possible hematoma ? scar."

On his December 1991 separation examination, the Veteran 

